DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2014/0015036 A1 to Fursin et al., “Fursin”.
Regarding claim 14, Fursin discloses a junction field effect transistor (e.g. FIG. 1) comprising:
a vertical channel region (n-type regions 112, ¶ [0028] including lower region 110) located in a mesa;
a first channel control region (122 on right, ¶ [0030]) located on the first side of the mesa, wherein the first channel control region is at least one of a gate region and a first base region (i.e. p-type region); and
a second base region (122 on left including p-type regions 124 and 126, ¶ [0030]) having a low doped portion (i.e. lower doping “P” regions 124 and 126) and a high doped portion (“P+” region 122), wherein the high doped portion is located on (i.e. adjacent to and contacting one side of) a second side of the mesa, and wherein the low doped portion extends from the high doped portion to contact the vertical channel region (112).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,6-10,12,13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0015036 A1 to Fursin et al., “Fursin”, in view of U.S. Patent Application Publication Number 2016/0380117 A1 to Bhalla et al., “Bhalla”.
Regarding claim 1, Fursin discloses a junction field effect transistor (FET) (e.g. FIG. 1) comprising:
a vertical channel region (n-type regions 112, ¶ [0028] including lower region 110) located in a mesa;
a first channel control region (122 on right, ¶ [0030]) located on a first side of the mesa, wherein the first channel control region is at least one of a gate region and a first base region (i.e. p-type region); and
a second base region (122 on left including p-type regions 124 and 126, ¶ [0030]) located on a second side of the mesa and extending through (124 and 126 extend through) the mesa to contact the implanted vertical channel region (n-type regions 112).
Fursin fails to anticipate wherein the vertical channel region (112) is implanted.
Bhalla teaches wherein a vertical channel is implanted (Abstract, e.g. Fig. 2 channels 205, ¶ [0022],[0023]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Fursin with implanted channels as taught by Bhalla in order to provide improved threshold voltage control (Bhalla Abstract, ¶ [0004],[0017],[0019],[0020], Fig. 5, ¶ [0034]).

Regarding claim 2, Fursin in view of Bhalla yields the junction FET of claim 1, and Fursin further discloses a source layer (114/116/120, ¶ [0028]) located on a top side of the mesa;
a drain layer (104/108, ¶ [0028]) located below the mesa; and
wherein the implanted vertical channel region (112) provides a conductive path between the drain layer and the source layer when the junction FET is on.

Regarding claim 3, Fursin in view of Bhalla yields the junction FET of claim 1, and Fursin further teaches wherein:
the second base region has a low doped portion (i.e. lower doping “P” regions 124 and 126) and a high doped portion (“P+” region 122);
the high doped portion (122) is located on (i.e. adjacent to, contacting the corner of) a second side of the mesa; and
the low doped portion (124 and 126) extends from the high doped portion (122) through the mesa to contact the vertical channel region (112, implanted when applying the teachings of Bhalla to Fursin).

Regarding claim 6, Fursin in view of Bhalla yields the junction FET of claim 1, and Fursin further yields wherein: the vertical channel region (112, implanted when applying teachings of Bhalla) is the only channel in the mesa (single accumulation channel, Abstract, ¶ [0011]).

Regarding claim 7, Fursin in view of Bhalla yields the junction FET of claim 1, and Fursin in view of Bhalla further yields wherein: the channel width (of 112) of the junction FET is equal to the channel width of the implanted vertical channel region (when applying the teachings of Bhalla to Fursin).

Regarding claim 8, Fursin in view of Bhalla yields the junction FET of claim 1, and Fursin further teaches wherein:
the vertical channel region (n-type region 112, implanted when applying teachings of Bhalla) is closer to the first side of the mesa (right side) than the second side (left side) of the mesa;
the first channel control region is a first base region (insofar as right region 122 is analogous to Applicant’s region 208) which contacts the (implanted when applying the teachings of Bhalla) vertical channel (112); and
the second base region (122 on left including p-type regions 124 and 126) contacts the vertical channel (112, implanted when applying the teachings of Bhalla).

Regarding claim 9, Fursin in view of Bhalla yields the junction FET of claim 8, and Fursin further teaches wherein:
the second base region (122) is an implanted (Fig. 2I) base region formed on (i.e. contacting) a sidewall of the mesa.
Fursin fails to clearly teach in sufficient detail wherein the second base region has a dopant concentration from 1e17 to 1e19 particles per centimeter cubed.
Bhalla teaches wherein a base region (202) may have a concentration of between 2e18 and 5e18 (¶ [0038]) which falls within Applicant’s claimed range.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Fursin in view of Bhalla with the second base region having a concentration within the claimed range as taught by Bhalla since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the doping concentration determines in part the operating voltages for the JFET (Bhalla ¶ [0038]) and may be selected to achieve a specific device blocking voltage for the resulting TI-AccuFET (Fursin ¶ [0037]) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

	
Regarding claim 10, Fursin in view of Bhalla yields the junction FET of claim 1, and Fursin further teaches wherein: the first channel control region (122 on right, ¶ [0030]) is (i.e. includes) the first base region (i.e. is p-doped).
Although Fursin is assigned to UNITED SILICON CARBIDE, INC, Fursin fails to clearly state wherein the implanted vertical channel region, the first base region, and the second base region are all formed in silicon carbide.
Bhalla teaches wherein vertical junction field effect transistors (JFETs) may be made of silicon carbide (SiC, ¶ [0003],[0044],[0046]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Fursin in view of Bhalla using silicon carbide as the JFET material as taught by Bhalla in order to benefit from the known high breakdown voltage of silicon carbide and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.

Regarding claim 12, Fursin in view of Bhalla yields the junction FET of claim 2, and Fursin further teaches a drift layer (e.g. 106, ¶ [0028]) located between the vertical channel (implanted when applying the teaches of Bhalla) and the drain layer (104/108).

Regarding claim 13, Fursin in view of Bhalla yields the junction FET of claim 12, and Fursin further teaches wherein the vertical channel region (112, implanted when applying the teaches of Bhalla) (electrically) contacts the source layer (114) and the drift layer (104).
	
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0015036 A1 to Fursin et al., “Fursin”, in view of U.S. Patent Application Publication Number 2016/0380117 A1 to Bhalla et al., “Bhalla”, as applied to claim 1 above, and further in view of U.S. Patent Number 4,952,990 to Grüning, “Grüning”.
Regarding claim 4, although Fursin in view of Bhalla yields the junction FET of claim 3, Fursin fails to clearly teach wherein the high doped portion has a dopant concentration from 1e17 to 1e19 particles per centimeter cubed.
Bhalla teaches wherein a base region (202) may have a concentration of between 2e18 and 5e18 (¶ [0038]) which falls within Applicant’s claimed range.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Fursin in view of Bhalla with the second base region having a concentration within the claimed range as taught by Bhalla since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the doping concentration determines in part the operating voltages for the JFET (Bhalla ¶ [0038]) and may be selected to achieve a specific device blocking voltage for the resulting TI-AccuFET (Fursin ¶ [0037]) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.
Fursin and Bhalla fail to clearly teach wherein the low doped portion has a dopant concentration from 1e15 to 3e16 particles per centimeter cubed.
Grüning teaches wherein a lower doped portion (4) has a doping concentration of 3e15 per centimeter cubed (column 4 line 27-28).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Fursin in view of Bhalla with the concentration of the lower doped portion within the claimed range as taught by Grüning in order to control the maximum current/load and/or depletion width (Grüning column 4 lines 31-42) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the doping concentrations determine the operating voltages of the transistor making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

	
Regarding claim 5, Fursin in view of Bhalla and Grüning yields the junction FET of claim 4, and Fursin further teaches wherein: the high doped portion is an implanted base portion formed on (i.e. contacting the corner of) a sidewall of the mesa.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0015036 A1 to Fursin et al., “Fursin”, in view of U.S. Patent Application Publication Number 2016/0380117 A1 to Bhalla et al., “Bhalla”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2005/0161732 A1 to Mizukami et al., “Mizukami”.
Regarding claim 11, Fursin in view of Bhalla yields the junction FET of claim 1, and Fursin further teaches wherein the first channel control region is (i.e. includes) the vertical gate region (132 and 134, ¶ [0031], and wherein vertical gate region comprises:
a polysilicon gate electrode (134 on right side) formed on the first side of the mesa; and
a gate insulator (132 on right side) formed on the first side of the mesa;
wherein the gate insulator (132 on right side) isolates the vertical gate electrode (134 on right side) from the vertical channel (112, implanted when applying the teachings of Bhalla).
Fursin fails to clearly state wherein the gate electrode material is polysilicon.
Mizukami teaches wherein a gate material may be polysilicon (¶ [0092]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Fursin in view of Bhalla by selecting polysilicon as the gate material as taught by Mizukami in order to benefit from the ability to dope the gate based upon the desired effect on the channel (Mizukami ¶ [0092]) and/or in order to allow for silicide formation which may desirably tune the work function (Mizukami ¶ [0092]) and/or and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/               Primary Examiner, Art Unit 2891